PER curiam:
HH
El pasado 2 de julio de 1992 concedimos al notario Daniel Rodríguez Dávila un término para que corrigiera va-rias deficiencias detectadas por el Director de la Oficina de Inspección de Notarías, Ledo. Govén D. Martínez Suris, y, además, que mostrara causa por la cual no deberíamos disciplinarlo. El 14 de agosto le requerimos que acreditara el cumplimiento del requisito de fianza notarial, siendo apercibido de que se exponía a ser suspendido automática-mente de la notaría.
El 20 de agosto dicho notario nos notificó de su condición delicada de salud y que había entregado su obra notarial al Director de la Oficina de Inspección de Notarías, Ledo. Go-vén D. Martínez Suris. Informó que faltaban dos (2) instru-mentos del Protocolo correspondiente a 1989. Le concedi-mos una prórroga de treinta (30) días para localizarlos y cumplir con nuestra resolución. Ese término lo ampliamos el 13 de noviembre.
La última comunicación del licenciado Martínez Suris de 18 de diciembre expresa que el notario Rodríguez Dá-*448vila había cubierto las deficiencias de $289 en sellos de rentas internas, impuesto notarial y sellos de asistencia legal, y le había informado que en dos (2) semanas entre-garía las dos (2) escrituras faltantes. Al día de hoy, no lo ha hecho; tampoco ha renovado la fianza notarial.
HH
La cronología expuesta y la omisión de prestar la fianza notarial nos obligan a suspenderlo indefinidamente del ejercicio de la notaría. Dejó de mostrar causa por la cual no canceló oportunamente los referidos sellos ni ha justificado la pérdida de las dos (2) escrituras de 1989. In re Osorio Díaz, 131 D.P.R. 1050 (1992).

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Hernández Denton no intervino.